Title: [Diary entry: 31 July 1787]
From: Washington, George
To: 

Tuesday 31st. Whilst Mr. Morris was fishing I rid over the old Cantonment of the American [army] of the Winter 1777, & 8. Visited all the Works, wch. were in Ruins; and the Incampments in woods where the ground had not been cultivated. On my return back to Mrs. Moores, observing some Farmers at Work, and entering into Conversation with them, I received the following information with respect to the mode of cultivating Buck Wheat, and the application of the grain. Viz.—The usual time of sowing, is from the 10th. to the 20th. of July—on two plowings and as many harrowings at least—The grain to be harrowed in. That it is considered as an uncertain Crop being subject to injury by a hot sun whilst it is in blossom and quickly destroyed by frost, in Autumn—and that 25 bushls. is estimated as an average Crop to the Acre. That it is considered as an excellent food for horses, to puff and give them their first fat—Milch cattle, Sheep, and Hogs and also for fatting Beeves. To do which, 2 quarts of Buck Wheat Meal, & half a peck of Irish Potatoes at the commencemt. (to be reduced as the appetite of the beasts decrease or in other words as they encrease in flesh) mixed and givn. 3 times a day is fully competent. That Buck wheat meal made into a wash is most excellent to lay on fat upon hogs but it must be hardened by feeding them sometime afterwards with Corn. And that this meal & Potatoes mixed is very good for Colts that are weaning. About 3 pecks of Seed is the usuall allowance for an Acre. On my return to Mrs. Moores I found Mr. Robt. Morris & his lady there.